Title: To Benjamin Franklin from Thomas Wharton, 29 March 1768
From: Wharton, Thomas
To: Franklin, Benjamin


Dear friend
Philada. March 29 1768
I wrote thee on the 24 and on the 27 Ulto. and Inclosed the Chronicles,  which I hope will come safe to hand, and as I have from thy Letter to Governor Franklin some reason to suppose thou’l not be able to get away so soon as thou some time before Expected, and as I hope my Scrawls have afforded thee Pretty Early Intelligence I trust my Continuing them will not be disagreeable to thee.
Every day more and more convinces the thoughtfull part of the Inhabitants even those of the Courtside who do not Imediately enjoy Lucrative posts &c, that Unless a Change of Government takes place We shall be totally Undone and that the Lawless and Abandond will do as they please, for What with the G-ts truckling to those Wretches, and some Among Us having been concernd in former Matters, and a fear that if they should attempt to punish those Offenders they will divulge who the Persons were that gave them assistance and Urged them to do what they did, I say these Considerations are supposed by the People to induce G-t to Act as they have done till at length those they have Cherishd Appear to be Out of the reach of this Weak and distracted Government. About three Weeks since two Soldiers were dispatchd as Expresses from Fort Pitt to deliver Letters at Lancaster there being the first post Office, after they had Entr’d Lancaster County they were Attackd by 12 Men who tied them and then searchd and took from them all the Letters they had, two of which they kept declaring that No such Intelligence as they containd should go forward. One of these Letters is Supposed to be for Genl. Gage and the Other for George Croghan, the Other two they deliverd back to the Soldiers the One being for Col: Wilkins and containing a return of the Garrison the Other a Letter to David Franks relative to supplying the Garrison with Provisions, the latter came down quite opened and much defaced, but Col. Wilkins told Me his had been opened and seald Again. Those which they kept or distroyd We know not the Contents of as there has been No Persons from Fort Pitt since; the Soldiers say those Persons declard that No despatches should go to or come from the Kings Garrison but what they would know the Contents of, and that Nothing should come forward disagreable to them; on the 20th Col. Croghan sett off from this City for Fort Pitt in Order to hold a treaty with the Western tribes, and the Next day Arrived in town an Express from Carlisle for Him. G.C. went by the way of Chester, that He might spend a day there and Adjust some of his Affairs which He could not so conveniently do while He remainded here, there it was the Express delivered his dispatches, which Informd Him “that great Numbers of that County were in the state of Rebellion and that it was dangerous even to blame them for their Conduct, that, they were obliged to send the Express Off at 12 o Clock at Night to avoid being stopped; that, they had posted Up Advertisements in Various parts of the County desiring the Inhabitants to thresh out their Grain, Clean up their Guns and Assemble to protect and do themselves Justice, as they found that the Governor had now deserted them, (which by the by appears to Us they are Mistaken in) that they were continually inquiring when Col. Croghan would be up, and that they were determind No treaty should be held with the Indians, threatning the Col[onel’]s Life; &c.” J G S W and Myself were at Chester when these dispatches were deliverd Him; After the Colonel had seriously considerd them and as Appearing to Him that those People stood in No fear of this Government and that his Perfecting the peace with the Indians was of the Utmost Importance to Our Mother Country as well as this Continent, He concluded to send a Letter to Col. Wilkins (who commands the Soldery now here) and inform Him of the scituation of things and request that 50 Soldiers with proper Officers might be sent forward to Meet Him at Lancaster and proceed with Him to Fort Pitt as the Debility of the Goverment was such that it could not protect his Majesties deputy Agent for Indian Affairs in the Execution of his duty, tho’ the whole Brittish Empire was much Concernd in the happy termination of the Important Nogociations under his Management. A little time will tell Us how the Affair will terminate. Should those Lawless People persist in their Intentions and Col. Croghan be cut off, it will be One of the Most fatal strokes that can happen to those Governments as thare is no Person besides Himself whom the Indians to the Westward have a full confidence in and a War will in all probability imediately follow, the Consequence of which thou can form a good Judgement of. By a Letter of the 9th Inst. which Col. Croghan, J G and S W receivd a few days past from Sir Wm. He informs them, that He had then near 700 Indians with Him comprehending deputies from Canada and from the Cherokee Country, that He thought He should be able to Accomodate the differences between the Six Nations and Cherokees, and lay the foundation of a General Peace between them and Us. He likewise Mentions to GC and SW that He had by Last packet receivd a Letter from Lord Shelburne acknowledging the receit of his Last Letter Which as well as former Ones were very full respecting the general Boundary, and that Nobleman Assures Him He shall recive his full Orders relative thereto by the January packet.

Thoul no doubt by this Opportunity receive the Chronicle, and therein thoul see a New Proclaimation relative to Stump, but it is observeable that No Manner of Notice is taken of his rescuers nor is there any probability of obtaining Him as there [is] no doubt of his being gone to the back parts of Carolina. Col. Armstrong is come down to Undergo an Examination relative to his Contravening the Kings Writ by Which Stump obtaind the opportunity of his rescue, its generally supposd that He will return More in favor then before.
We have No doubt but that our Great folks are divided into two parts. W A &c hold with the Gov. BC JH LL &c. with RP. We are Assured that Richard Penn setts off for London in about 6 Weeks and they do say its with an Intent to obtain the Goverment, indeed if We must remain under our Present Shackles People are generally of the Mind He has more of the spirit of Government in Him, but We do hope as this New office for American Affairs is Establishd and it must so fully Appear that We have No security for Life or Property that thou’l well be Able to perfect the Great Work.
A few Days past Letters were receivd by some of Our Merchants from some in Boston the Intent of which was to Induce Us to Join them in an Association of the like kind as was set on foot at the time of the Stamp Act for the Not Importing More Goods &c. the Meeting was called on the 26th. when it pretty clearly appeard that Numbers were for Joining but it was by others opposed and Nothing was done in the affair as it was mentioned that it would be Imprudent for Us to proceed on any such plan, especially at this time when there was a prospect of a New Ministry and the Certainty of a New parliment, and it was Urged that if We were Agrievd, We ought first to remonstrate &c. And I am sure they cannot get the old Ticket party into the scheme for Altho’ I think the laying the latter Duties neither Consistent with Good policy or strict Right, Yet, I deem it of a different Nature to the Stamp Act, As that was laid on What could not be done without, when the present Duties Are laid on their Own Manufactories, And may therefore be lookd upon as rather premiums for the Encouragement of Our Own Manufactory of those Articles, And of Which indeed We shall not Import much if those duties Continue.
 
[In the margin:] Deliverd to Capt. Tho Leech with a Note that if BF was come away He should bring this Letter back.
